Citation Nr: 1511967	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disorder, currently claimed as schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  In November, 2011, the Agency of Original Jurisdiction (AOJ) decided that the Veteran had not submitted new and material evidence to reopen his previously denied claim for service connection for schizophrenia. 


FINDINGS OF FACT

1. In an August 2009 rating decision, the AOJ denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for schizophrenia.   The Veteran filed a timely notice of disagreement (NOD) and the AOJ issued a June 2010 statement of the case (SOC), but the Veteran did not file a substantive appeal.  
 
2. Evidence received since the August 2009 rating decision is cumulative and redundant of evidence of record at the time of that decision.


CONCLUSIONS OF LAW

1. The August 2009 decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.1103 (2014).

2. Evidence received since the August 2009 decision is not new and material and the claim for entitlement to service connection for schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The claimant in this case has established his status as a Veteran.  In a letter dated October 2011, the AOJ notified the Veteran of the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.  Because the Veteran's claim involved a request to reopen a previously denied claim, the AOJ's letter provided appropriate notice by explaining to the Veteran that his claim had previously been denied and that successfully reopening the claim would depend on submitting new and material evidence.  When VA receives a request to reopen a previously denied claim, 38 U.S.C.A. § 5103(a)(1) does not require the notice letter to include a specific explanation of the element or elements that had been found insufficient in the previous final denial of the claim.  See VAOPGCPREC 6-2014.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Before the Veteran filed his current claim to reopen, the AOJ had already acquired service treatment records and post-service VA and private treatment records identified by the Veteran in the course of attempting to assist him in developing his previously denied claims for service connection for various claimed psychiatric disabilities.  The AOJ also obtained the most recent medical treatment records specifically identified by the Veteran in his request to reopen.  His claims file also includes examination reports, medical opinions and treatment records establishing a diagnosis of paranoid schizophrenia.  Under these circumstances, the Board finds that the scope of VA's duty to assist did not require VA to obtain a new medical examination of the Veteran and that VA has complied with the VCAA's notice and assistance requirements.  

Analysis

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c) . One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran first claimed service-connected compensation benefits for a nervous condition in October 1974.  VA denied that claim in December 1974 and the Veteran made unsuccessful requests to reopen the denied claim, twice in 1976, and once in 1978.  Anxiety was among the disorders denied.  He first characterized his claim as one for service connection for paranoid schizophrenia in April 1986.  VA denied that claim as well, but later awarded the Veteran non-service connected pension benefits for paranoid schizophrenia.  In the following decades, the Veteran frequently sought to reopen his previously denied claim for service connection for a psychiatric disability, sometimes referring to his claimed disability as a nervous condition and sometimes as paranoid schizophrenia.  All of these claims were denied.  In the 1990's the Board obtained a review by a board of 2 examiners.  They concluded that the in-service pathology was a personality disorder and did not support a diagnosis of schizophrenia.

Before he filed the claim now on appeal, August 2009 was the date of the most recent VA rating decision to specifically determine that new and material evidence had not been submitted to reopen a previously denied claim for schizophrenia.   The AOJ notified the Veteran of this decision by mailing a copy of the decision to the address identified by the Veteran as his residence in his most recent correspondence to VA.  The Veteran filed a timely notice of disagreement, and the AOJ issued a Statement of the Case (SOC), a copy of which was mailed to the Veteran's address.  Along with the SOC, VA sent the Veteran a VA Form 9 (substantive appeal).   But the Veteran never filed a substantive appeal.  Nor did he request an extension of the ordinary sixty day deadline for doing so.  Furthermore, the Veteran has never attempted to show "good cause" for his failure to file a formal appeal.  Thus, the Veteran did not perfect his appeal of the denial of his request to reopen his previously denied claim for service connection for schizophrenia, and that decision is final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.  

The Veteran also filed a claim for service connection for post-traumatic stress disorder (PTSD) in March 2010.  In a written statement submitted in support of his PTSD claim, the Veteran described as his claimed in-service stressor an incident he had previously identified as the cause of his paranoid schizophrenia.  The AOJ denied the PTSD claim in a rating decision dated June 2011, and the Veteran never appealed the denial of his PTSD claim.  Instead, he filed yet another request to reopen a previously denied claim for service connection for paranoid schizophrenia.

In analyzing whether the evidence VA has received is new and material, the Board will treat the August 2009 decision as the most recent prior final denial, although the PTSD claim is more recent.  Because VA liberally interprets a claimant's characterization of his or her disability, see Clemons v. Shinseki, 23 Vet. App. 1, 5  (2009), and because the Veteran in this case described his claimed PTSD in terms similar to his description of his paranoid schizophrenia symptoms and attributed both claimed disabilities to the same incident, the June 2011 denial of his PTSD claim could potentially be treated as the most recent prior final denial.  But the Board will not adopt such an interpretation in this case because, in deciding whether new and material evidence has been submitted, the Board may only consider evidence submitted since the last final denial of the claim.  See Evans, 9 Vet. App. at 285.  If the Board were to treat the June 2011 PTSD decision as the most recent prior denial, it could consider only the evidence received since the Veteran filed his most recent claim to reopen in August 2011, but could not consider additional VA treatment records submitted in early June 2011, because the additional records were received after the August 2009 rating decision but before the June 2011 rating decision.  Under Clemons, the scope of the Veteran's PTSD claim is ambiguous and might be construed broadly, if a broad construction would be more favorable to the Veteran.  In this case, however, a narrow construction of the Veteran's PTSD claim is in his best interest, because such a construction permits the Board to consider more evidence as potentially new and material, thus making the Veteran more likely to prevail in his claim to reopen.  Cf. 38 C.F.R. § 3.102.  Accordingly, the Board will treat August 2009 as the date of the most recent final denial for purposes of determining whether new and material evidence has been received to reopen his schizophrenia claim.

The Board has reviewed the evidence received before and since the August 2009 rating decision.  The Board has also considered the written statements and arguments of the Veteran and his representative.  The VA treatment records submitted together with the request to reopen include a diagnosis of paranoid schizophrenia.  The Veteran's post-service treatment records mention a diagnosis of schizophrenia as early as 1974.  Yet in April 1983 and again in March 1998, the AOJ requested a medical opinion and, on each occasion, a report of two psychiatrists concluded that the 1974 diagnosis of paranoid schizophrenia was incorrect, and that the correct diagnosis was a personality disorder.  The March 1998 opinion was cited in a 1999 Board decision denying a previous request to reopen a previously denied claim for service connection for schizophrenia.

Again, evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself, or when considered with previous evidence, it relates to an unestablished fact necessary to establish the claim.  See 38 C.F.R. § 3.156(a).  Evidence that is redundant or cumulative of previously available evidence is not new and material.  Id.  According to the Veteran's representative, the most recent VA treatment records are new because they were not available to previous VA decisionmakers.  The representative argues that they are material because they tend to establish a diagnosis (paranoid schizophrenia) which was rejected by the VA psychiatrists in the 1983 and 1998 reports.  Because previous VA decisionmakers relied upon the psychiatrists' reports in denying prior claims, the argument continues, the Veteran's current diagnosis of schizophrenia relates to "an unestablished fact" and, therefore, is "material" as that term is used in § 3.156(a).

The representative's argument would be more persuasive if the phrase "last prior final denial" meant the last time VA considered whether the Veteran had a current paranoid schizophrenia disability related to his Army service, rather than the last time VA denied a request to reopen a previously denied claim for service connection for schizophrenia.  But in Evans v. Brown, the U.S. Court of Appeals for Veterans Claims rejected such an interpretation:  "[T]he Court holds . . . that sections 5108, 7104(b), and 7105(c) require that in order to reopen a previously and finally disallowed claim (whether decided by [the Board] or an RO) there must be 'new and material evidence presented or secured' (that is, present in the claims file, in fact or constructively . . . or having been submitted to VA by or on behalf of the claimant) since the time that the claim was finally disallowed on any basis, not only since the time that the claim was disallowed on the merits."  Evans, 9 Vet. App. at 285 (citations omitted).    

According to § 3.156(a), evidence is neither new nor material if it is cumulative or redundant of "the evidence of record at the time of the last prior final denial of the claim sought to be reopened . . ."  Prior to August 2009, there was abundant evidence in the record reflecting a diagnosis of paranoid schizophrenia.  Since September 1976, at the latest, the Veteran's VA claims file has included records of the Veteran's hospitalization for paranoid schizophrenia from November 1975 to July of 1976.  When the Veteran requested that his claim be reopened in April 1988, VA obtained additional hospital records reflecting a diagnosis of paranoid schizophrenia.  These records describe the Veteran's hospitalization at a VA Medical Center for paranoid schizophrenia on at least six occasions during the 1980s.  VA obtained additional treatment records describing his hospitalization at two Illinois State mental hospitals between 1980 and 1982.  A January 1979 psychiatric evaluation includes a schizophrenia diagnosis.  In October 1985, the AOJ obtained the written report of a VA physician, whose author specifically concluded that paranoid schizophrenia, and not a personality disorder, was the Veteran's correct diagnosis.  In August 1999, VA received the letter of another physician, who opined that the Veteran had paranoid schizophrenia.  In other words, the fact that the Veteran had been diagnosed with paranoid schizophrenia was known to VA well before the August 2009 rating decision.  

For these reasons, the diagnosis of schizophrenia is cumulative and redundant of evidence of record at the time of the last final denial.  

The recently submitted evidence also includes a psychiatry note which records the Veteran's description of an incident to which he attributed his claimed PTSD and paranoid schizophrenia.  The initial claim for service connection for PTSD includes  a more detailed version of the same incident.  According to the Veteran, he had a traumatic experience in the Army when drinking beer and smoking marijuana with some fellow soldiers, culminating in his being taken to the hospital.  This statement is cumulative and redundant of evidence previously of record because the Veteran related a similar description of this event in his hearing testimony before a decision review officer in 1994.  The Veteran testified that the incident took place at Fort Leonard Wood in Missouri in August 1971.  According to the Veteran, his symptoms began when someone put an unknown substance into a beer he drank.  As early as November 1973, the AOJ attempted to obtain evidence concerning this incident by writing to the National Personnel Records Center and directly to the commander of Fort Leonard Wood, but the AOJ did not receive any records confirming that the incident took place.    

The remaining evidence submitted concerns the Veteran's recent treatment for his mental illness, including counseling and medication.  The Veteran's representative argues that these records are significant because they show successful treatment with medications designed to treat schizophrenia.  According to the representative, these records are new and material because the success of the Veteran's schizophrenia medication tends to show that previous VA decisionmakers were wrong to conclude that the Veteran had a personality disorder rather than schizophrenia.  For the reasons above, the diagnosis of schizophrenia was well established many years before the most recent prior denial in August 2009.  The Veteran's representative also suggests that service connection should be granted because the Board of Two psychiatric reports were substantially incorrect in their conclusions.  The problem with this argument is that the Board is not permitted to review the former disposition of a previously denied claim which has become final unless and until new and material evidence is submitted.  See 38 U.S.C.A. § 5108.  For the reasons mentioned, the most recently submitted evidence is cumulative and redundant of evidence of record at the time of the last prior final denial, which means that the Veteran's request to reopen must be denied.
ORDER

New and material evidence has not been received to reopen a claim of service connection for an acquired psychiatric disorder, currently claimed as schizophrenia.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


